975 So. 2d 1269 (2008)
Juan Carlos FAXAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-246.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Rehearing Denied April 3, 2008.
Juan Carlos Faxas, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant's right to exhaust administrative remedies with the Department of Corrections, and thereafter, if unsatisfied with the results, to file a petition for writ of mandamus in the proper venue. See, e.g. Dandashi v. State, 956 So. 2d 528 (Fla. 4th DCA 2007) (affirming trial court order denying motion for credit without prejudice to appellant *1270 to first exhaust his administrative remedies with DOC, and then file for mandamus in the trial court if necessary); King v. State, 665 So. 2d 377 (Fla. 4th DCA 1996). See also Davis v. State, 943 So. 2d 975 (Fla. 5th DCA 2006).
FARMER, KLEIN and MAY, JJ., concur.